J-A27037-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                 :   IN THE SUPERIOR COURT OF
                                                 :        PENNSYLVANIA
                                                 :
                v.                               :
                                                 :
                                                 :
    JORDAN MATLAGA                               :
                                                 :
                       Appellant                 :   No. 1379 EDA 2020

          Appeal from the Judgment of Sentence Entered June 12, 2020
     In the Court of Common Pleas of Montgomery County Criminal Division
                       at No(s): CP-46-CR-0000937-2019


BEFORE: PANELLA, P.J., DUBOW, J., and McCAFFERY, J.

MEMORANDUM BY DUBOW, J.:                                    FILED APRIL 26, 2022

        Appellant, Jordan Matlaga, appeals from the June 12, 2020 Judgment of

Sentence entered in the Montgomery County Court of Common Pleas following

his conviction of Indecent Assault of a Person Less Than Thirteen Years of

Age.1 Appellant challenges the trial court’s denial of a prompt complaint jury

instruction, the court’s application of the Tender Years Hearsay Act, 42 Pa.C.S.

5985.1, and various evidentiary rulings. Upon careful review, we affirm.

FACTUAL AND PROCEDURAL HISTORY

        A brief recitation of the relevant factual and procedural history follows.

In 2018, then-six-year-old M.L. (“Victim”) attended a sleepover at the home

of her best friend, E.R. (“Friend”).           Victim, Friend, and Appellant, who is

Friend’s older brother, were all asleep on an air mattress when Appellant

____________________________________________


1   18 Pa.C.S. § 3126(a)(7).
J-A27037-21



sexually assaulted Victim and Victim told him to stop. In its Pa.R.A.P. 1925(a)

Opinion, the trial court aptly described the assault as follows:

      [Victim] awoke as [Appellant] digitally fondled her genitalia, and
      then took her hand inside of his hand and placed it on his penis.
      At trial, [Victim] explained that she had gone to sleep that night
      on an air mattress in [Friend]’s living room, alongside [Friend] and
      [Appellant], and awoke when she “felt her vagina tickling, and
      then looked down, and it was [Appellant]’s hand.” Upon further
      inquiry, [Victim] testified that [Appellant]’s hand was under her
      nightgown, as well as her underwear,” and demonstrated how
      [Appellant] moved his fingers up and down over her vagina, while
      saying nothing. [Victim] told [Appellant] to “stop,” and he ignored
      her until she told him again to “stop;” at which point he removed
      his hand from her underwear. [Victim] explained that [Appellant]
      then asked her if she “wanted to see something cool?” to which
      she responded “sure,” and [Appellant] took her hand and “put it
      in his pants,” on his penis. Even after [Victim] immediately
      withdrew her hand from [Appellant]’s pants, and repeatedly told
      him that she did not want to “play” the “game” [Appellant] was
      pressuring her to, and despite his repeated attempts to sway her,
      including his manipulative attempt to characterize the “game” as
      one which was only for adults, but that he would make an
      exception and “let her play,” [Victim] remained steadfast in her
      refusal. [Victim] soon fell back asleep.

      The following morning, [Victim] woke alongside [Friend] in her
      single bed in the bedroom Friend shared with her mother and
      sister, and [Appellant] was not there. [Victim] immediately told
      [Friend], whose face dropped (“made a face,”) when she heard
      what had happened, but [Victim] withheld the information from
      her family for some time until she finally disclosed the assault on
      or around November 18, 2018[.]

Trial Ct. Op., filed 11/20/20, at 1-2.

      On or around November 18, 2018, during a visit to Victim’s

grandmother’s house, Victim reported the incident her aunt A.L. (“Aunt”), who

is an attending physician at the Children’s Hospital of Philadelphia. Victim was



                                         -2-
J-A27037-21



upset that she was not able to ride the school bus anymore and told Aunt that

“older mean kids on the bus had falsely accused her and her friend, who was

a boy, of acting inappropriately on the bus.” Id. at 3 (some quotation marks

omitted). Victim proceeded to explain to Aunt that even though she was only

six, she knew what was appropriate and what was inappropriate and explained

to Aunt how Appellant’s behavior at the sleepover was inappropriate. Aunt

informed Victim’s father (“Father”), who spoke with Victim individually, and

then informed Victim’s mother (“Mother”).       Victim’s parents reported the

incident to police late that night and Mother spoke with Victim about the

incident the following day.

      On November 21, 2018, Mission Kids Child Advocacy Center conducted

a forensic interview of Victim, who once again recounted the sexual assault

incident.

      Upon investigation, the Commonwealth charged Appellant with multiple

counts of Indecent Assault. Relevant to this appeal, Appellant filed a pre-trial

Motion Seeking Competency and Taint Determination of Child Witness asking

the court to determine whether Victim was competent to testify, and whether

her memory had been tainted. In turn, the Commonwealth filed a pre-trial

motion seeking to admit the out-of-court statements made by Victim to Aunt,

the Mission Kids forensic interviewer, Father, and Mother under the Tender

Years Hearsay Act.

      On October 28, 2019, the trial court held a pre-trial hearing on the

motions.    The trial court heard testimony from Aunt, Father, Mother, and

                                     -3-
J-A27037-21



Victim. At the conclusion of the hearing, the trial court found Victim to be

competent to testify and denied the taint motion. The trial court also granted

the tender years motion.

      On November 20, 2019, a three-day jury trial commenced.              The

Commonwealth presented testimony from Aunt, Mother, Victim, and Maggie

Sweeney, forensic interviewer from Mission Kids Child Advocacy Center.

Appellant did not testify on his own behalf.

      At the conclusion of the trial, prior to jury deliberations, the

Commonwealth withdrew two counts of Indecent Assault.         The jury found

Appellant guilty of the remaining charge, Indecent Assault of a Person Less

Than Thirteen Years of Age. On June 12, 2020, the court sentenced Appellant

to a term of nine to twenty-three months’ imprisonment followed by three

years of probation.

      Appellant timely appealed. Appellant and the trial court both complied

with Pa.R.A.P. 1925.

ISSUES RAISED ON APPEAL

      Appellant raises the following issues for our review:

      A. Whether the trial court’s denial of Appellant’s request to
         instruct the jury as to M.L.’s failure to make a “prompt
         complaint” utilizing Pa. SSJI (Crim), Sec. 4.13A was proper?

      B. Whether the trial court properly granted Commonwealth’s
         Motion to permit hearsay evidence pursuant to Tender Years
         Hearsay Exception (Title 42 Section 5985.1), allowing both the
         hearsay witnesses to testify as to [Victim]’s prior statements,
         and further by permitting them to testify prior to [Victim].



                                     -4-
J-A27037-21


      C. Whether the trial court erred in finding [Victim] first, competent
         to testify, and second, by denying Appellant’s Motion alleging
         taint?

      D. Whether the trial court erred in failing to grant Appellant’s
         motion for Judgment of Acquittal as being against the weight
         of the evidence?

Appellant’s Br. at 11.

LEGAL ANALYSIS

Prompt Complaint Jury Instruction

      In his first issue, Appellant avers that the trial court abused its discretion

when it denied his request for a prompt complaint jury instruction. Appellant’s

Br. at 25. This Court’s standard of review when considering the denial of jury

instructions is one of deference; we will only reverse a court's decision when

the court abused its discretion or committed an error of law. Commonwealth

v. Cannavo, 199 A.3d 1282, 1286 (Pa. Super. 2018). We must determine

“whether the trial court committed a clear abuse of discretion or an error of

law which controlled the outcome of the case.” Commonwealth v. Brown,

911 A.2d 576, 582-83 (Pa. Super. 2006) (citation omitted). “The trial court

is not required to give every charge that is requested by the parties, and its

refusal to give a requested charge does not require reversal unless the

appellant was prejudiced by that refusal.” Commonwealth v. Williams, 176

A.3d 298, 314 (Pa. Super. 2017) (citation omitted). “A charge is considered

adequate unless the jury was palpably misled by what the trial judge said or

there is an omission which is tantamount to fundamental error. Consequently,

the   trial   court   has   wide   discretion   in   fashioning   jury   instructions.”


                                         -5-
J-A27037-21



Commonwealth v. Snyder, 251 A.3d 782, 790 (Pa. Super. 2021) (citation

omitted).

      This Court has explained that “[t]he premise for the prompt complaint

instruction is that a victim of a sexual assault would reveal at the first available

opportunity that an assault occurred.” Commonwealth v. Sandusky, 77

A.3d 663, 667 (Pa. Super. 2013). The instruction permits a jury to call into

question a complainant's credibility when he or she did not report the assault

at the first available opportunity. Id.

      “However, there is no policy in our jurisprudence that the instruction be

given in every case.”    Id. Rather, “[t]he propriety of a prompt complaint

instruction is determined on a case-by-case basis pursuant to a subjective

standard based upon the age and condition of the victim.” Commonwealth

v. Thomas, 904 A.2d 964, 970 (Pa. Super. 2006). “For instance, where an

assault is of such a nature that the minor victim may not have appreciated

the offensive nature of the conduct, the lack of a prompt complaint would not

necessarily justify an inference of fabrication.” Sandusky, 77 A.3d at 667

(citation and internal quotation marks omitted).

      Appellant requested that the trial court issue a prompt complaint jury

instruction because there was a significant time lapse between when the

alleged assault occurred and when Victim “finally told someone other than her

friend[,]” and disclosed the assault to Aunt. Appellant’s Br. at 26. Appellant

argues that there is no physical evidence or corroborating eyewitness

testimony and, thus, the sole basis for Appellant’s conviction is a statement

                                       -6-
J-A27037-21



by six-year-old Victim that Appellant assaulted her.       Id. at 25.   Appellant

contends that the trial court’s failure to advise the jury that they could

consider Victim’s lack of prompt complaint in their credibility determination

constitutes reversible error because it has a direct effect on the case’s

outcome. Id. at 20.

      In making its decision to deny Appellant’s request for a prompt jury

instruction, the trial court considered Victim’s age, the circumstances

surrounding the assault, and the fact that Victim did promptly inform Friend—

an age-appropriate confidant—that she had been assaulted. The trial court

opined:

      [Victim]’s prompt complaint was initially hindered by the
      circumstances surrounding her assault, i.e., her age, the time of
      her assault, her status as a sleepover guest in [Appellant]’s and
      [Friend]’s home. Nonetheless, [Victim] confided in her best friend
      at the first possible opportunity, when she woke the following
      morning, a few hours after the assault when she was not
      constrained by [Appellant]’s presence. Our Courts have
      repeatedly recognized that minor victims, such as [Victim], out of
      fear, embarrassment, and/or shock, are often reluctant to
      immediately report their sexual victimization to parents or
      authority figures, and are instead, inclined to confide in their like-
      aged relatives and closest confidants. . . . As such, [Appellant]
      failed to establish that the Court breached the wide discretion
      afforded to it on crafting its charge.

Trial Ct. Op., filed 11/20/20, at 8.

      Moreover, the trial court found that Appellant was not prejudiced by the

absence of prompt complaint instruction because the trial court charged the

jury with the suggested standard credibility jury instruction, the jury heard

defense   counsel’s   “skilled   cross-examination    of   the   Commonwealth’s


                                       -7-
J-A27037-21



witnesses,” and the jury heard defense counsel discuss Victim’s credibility

during opening and closing arguments. Id. at 8-9. The trial court concluded

that all of the above “more than sufficiently defined the issues for the jury.”

Id. at 9.

      We agree with the trial court that the omission of the prompt complaint

instruction did not constitute a fundamental error and did not prejudice

Appellant. Accordingly, under the facts and circumstances of this case, the

trial court did not abuse its discretion when it denied Appellant’s request for

the instruction.

Tender Years Hearsay Act

      In his second issue, Appellant avers that the trial court erred when it

admitted hearsay statements from Aunt and Mother under the Tender Years

Hearsay Act. Appellant’s Br. at 35.

      The “[a]dmission of evidence is within the sound discretion of the trial

court and will be reversed only upon a showing that the trial court clearly

abused its discretion.” Commonwealth v. Tyson, 119 A.3d 353, 357 (Pa.

Super. 2015) (en banc) (citations omitted). “Accordingly, a ruling admitting

evidence will not be disturbed on appeal unless that ruling reflects manifest

unreasonableness, or partiality, prejudice, bias, or ill-will, or such lack of

support to be clearly erroneous.” Commonwealth v. Strafford, 194 A.3d

168, 173 (Pa. Super. 2018) (citation omitted).

      The Tender Years Hearsay Act creates an exception to the general rule

against hearsay for a statement made by a child who was twelve years old or

                                      -8-
J-A27037-21



younger at the time of the statement. 42 Pa.C.S. § 5985.1(a).2 Relevant to

this appeal, a court may admit a child-victim’s out-of-court statement for the

truth of the matter asserted when (1) “the court finds, in an in camera hearing,

that the evidence is relevant and that the time, content[,] and circumstances

of the statement provide sufficient indicia of reliability;” and (2) the child

testifies at the proceeding or is deemed unavailable to testify.                Id. at §

5985.1(a)(1)(i)-(ii).       “Pursuant     to   this   statute,   indicia   of   reliability

include, inter alia, the spontaneity of the statements, consistency in

repetition, the mental state of the declarant, use of terms unexpected in

children of that age, and the lack of a motive to fabricate.” Commonwealth

v. Strafford, 194 A.3d 168, 173 (Pa. Super. 2018) (citation and internal

quotation marks omitted).

       Instantly, pursuant to the Tender Years Hearsay Act, the trial court held

a pre-trial hearing and subsequently found that Victim’s out-of-court

statements to Aunt, Mother, Father, and the forensic interviewer were

relevant and provided sufficient indicia of reliability. See Order, 11/25/19.

Specifically, the trial court found that Victim’s statements were spontaneous,

that the details were consistent, and that Victim lacked a motive to fabricate

a story that had the potential to undermine her friendship with her best friend.

Trial Ct. Op. at 11.
____________________________________________


2 Effective August 30, 2021, the Tender Years Hearsay Act provides an
exception to the general rule against hearsay for a statement made by a child
who is sixteen years old or younger at the time of the statement. See 2021
Pa. Legis. Serv. Act 2021-29 (H.B. 156).

                                           -9-
J-A27037-21



       In his main argument, Appellant asserts that the trial court erred when

it did not require Victim to testify prior to “hearsay witnesses” Aunt and Mother

during the trial.3     Appellant’s Br. at 36-40.     Appellant concedes that the

“wording of the statute does not specifically address the order of testimony as

it pertains to the victim and hearsay witnesses[.]” Id. at 37. Nonetheless,

Appellant asserts that because the statute requires Victim to either testify or

be deemed unavailable to testify for the hearsay statements to be admissible,

“it is only logical that the victim would testify prior to the hearsay witnesses.”

Id. at 36. Appellant further argues that the hearsay testimony from Aunt and

Mother inappropriately bolstered Victim’s credibility prior to Victim’s testifying

and before counsel could cross-examine her, and asserts that if the trial court

had followed the “logical” and “proper” witness order that the outcome of the

case would have been different.           Id. at 37, 40.   This argument is purely

speculative and lacks merit.
____________________________________________


3  Appellant also avers, in a one-sentence argument, that the “hearsay
testimony” was not relevant or reliable. Appellant’s Br. at 40-41. Appellant
fails to cite to the record to identify whose testimony he is challenging and
fails to cite to relevant legal authority to develop his argument. Accordingly,
this argument is waived. See Pa.R.A.P. 2119 (describing argument
requirements); Commonwealth v. Sipps, 225 A.3d 1110, 1116 (Pa. Super.
2019) (explaining that failure to develop an argument and cite to legal
authority will result in waiver). Moreover, for the first time on appeal,
Appellant makes another one-sentence argument that the Tender Years
Hearsay Act is unconstitutional. This argument is, likewise, waived. See
Pa.R.A.P. 302(a) (“Issues not raised in the trial court are waived and cannot
be raised for the first time on appeal.”); Commonwealth. v. Lawrence, 99
A.3d 116, 122 (Pa. Super. 2014) (explaining that a challenge to the
constitutionality of a statute can be waived).



                                          - 10 -
J-A27037-21



       Appellant provides no legal authority to support his argument. Further,

Appellant concedes that the wording of the statute does not address the order

of testimony. We agree. The Tender Years Hearsay Act simply requires that

the child victim “testifies at the proceeding” without including a requirement

that the child testifies first.     See 42 Pa.C.S. § 5985.1(a)(1)(ii)(A).               It is

axiomatic that “it is not for the courts to add, by interpretation, to a statute,

a   requirement       which   the   legislature    did    not   see   fit    to    include.”

Commonwealth v. Wright, 14 A.3d 798, 814 (Pa. 2011) (citation omitted).

We decline to do so here and, thus, find no error.

Victim’s Competency to Testify

       Appellant next challenges the trial court’s determination that Victim was

competent to testify during trial. Appellant’s Br. at 41. Appellant argues that

Victim demonstrated that she had no real concept of time and had inconsistent

recollection and testimony about whether she saw Appellant’s penis. Id. at

43-44. Therefore, Appellant argues, the trial court should have found Victim

incompetent and precluded her testimony. Id. at 46. Appellant is not entitled

to relief.

       We    review    a   competency     ruling    for    an   abuse       of    discretion.

Commonwealth v. Delbridge, 855 A.2d 27, 34 n.8 (Pa. 2003).                             “Most

fundamentally, a trial court's judgment is manifestly unreasonable, and

therefore an abuse of discretion, if it does not find support in the record.”

Commonwealth v. D.J.A., 800 A.2d 965, 970 (Pa. Super. 2002)




                                        - 11 -
J-A27037-21



      In Pennsylvania, competency is a threshold legal issue to be decided by

the trial court.   Commonwealth v. Hutchinson, 25 A.3d 277, 290 (Pa.

2011).    Although witnesses are generally presumed to be competent,

Pennsylvania law presently requires that child witnesses be examined for

competency.    Id. at 289.    See Pa.R.E 601(a).      Our Supreme Court has

explained, “[t]he capacity of young children to testify has always been a

concern as their immaturity can impact their ability to meet the minimal legal

requirements of competency.” Delbridge, 855 A.2d at 39.

      “[W]here a child under the age of 14 is called to testify as a witness, the

trial court must make an independent determination of competency, which

requires a finding that the witness possess (1) a capacity to communicate,

including both an ability to understand questions and to frame and express

intelligent answers; (2) the mental capacity to observe the actual occurrence

and the capacity of remembering what it is that he or she is called to testify

about; and (3) a consciousness of the duty to               speak the truth.”

Commonwealth v. Walter, 93 A.3d 442, 451 (Pa. 2014). “A competency

hearing of a minor witness is directed to the mental capacity of that witness

to perceive the nature of the events about which he or she is called to testify,

to understand questions about that subject matter, to communicate about the

subject at issue, to recall information, to distinguish fact from fantasy, and to

tell the truth.” Hutchinson, 25 A.3d at 290 (citation omitted).

      To support its competency determination, the trial court acknowledged

that Victim had difficulty remembering the specific date or time of year that

                                     - 12 -
J-A27037-21


Appellant assaulted her but explained that additional testimony from Mother

and Victim provided “ample bases” to conclude that Victim was competent

based on the court’s “analysis of the requisite [competency] factors.” Trial

Ct. Op. at 13.

      The trial court placed great weight on Victim’s testimony, explaining that

Victim demonstrated her competency during her testimony, particularly when

she “repeatedly established her ability to discern the truth from a lie, as well

as her comprehension as to the significance of telling the truth.”           Id.

Specifically, Victim testified: “if you lie, you’re not telling what really

happened; and if you tell the truth, you’re telling what really did happen.” N.T.

Hearing, 10/29/19, at 118-119. Moreover, Victim was able to give multiple

examples of lies, was able to accurately answer whether a statement was a

truth or a lie, was able to describe that telling a lie is “[a] bad thing[,]” and

testified that if you tell a lie, “[y]ou get a consequence.” Id.

      Additionally, the trial court emphasized the Mission Kids interview,

where an interviewer asked if anybody besides Appellant has ever shown

Victim their penis, and Victim corrected the interviewer by clarifying that she

did not see Appellant’s penis but just felt it. Trial Ct. Op. at 16. Finally, the

trial court considered Mother’s testimony that Victim is precocious, has a large

and advanced vocabulary, and is knowledgeable about her own anatomy and

body parts. Id. at 14.




                                     - 13 -
J-A27037-21


      The trial court analyzed the competency factors and concluded that

Victim was able to communicate, able to accurately recall, and understood her

duty to tell the truth. Id. at 13, 14, 17. Our review of the record supports

the trial courts findings, and we, thus, find no abuse of discretion.

Taint Motion

      Appellant next avers that the trial court erred when it denied Appellant’s

taint motion, contending that the repeated questioning of Victim by various

family members and investigative personnel as well as the timing of her

disclosure supported a finding of taint. Appellant’s Br. at 47-50. We conclude

that Appellant has waived this issue.

      “The Rules of Appellate Procedure state unequivocally that each

question an appellant raises is to be supported by discussion and analysis of

pertinent authority.”   Commonwealth v. Martz, 232 A.3d 801, 811 (Pa.

Super. 2020) (citation and bracketed language omitted). See Pa.R.A.P. 2119

(listing argument requirements for appellate briefs). This Court “will not act

as counsel and will not develop arguments on behalf of an appellant.

Moreover, when defects in a brief impede our ability to conduct meaningful

appellate review, we may dismiss the appeal entirely or find certain issues to

be waived.”    In re R.D., 44 A.3d 657, 674 (Pa. Super. 2012) (citation

omitted).

      Appellant’s   argument    in   support   of   this   issue   is   substantially

underdeveloped. In his Brief, Appellant fails to provide any legal framework


                                      - 14 -
J-A27037-21


to explain what factors the court should consider in determining whether

Victim’s memory was tainted and fails to cite to any relevant legal authority

to support his arguments.        This severely hampers our ability to conduct

meaningful appellate review. We decline to act as counsel and, thus, conclude

that this issue is waived.

Motion for Judgment of Acquittal and Weight of the Evidence

      In Appellant’s final issue, he avers that the trial court erred in failing to

grant his “motion for judgment of acquittal as being against the weight of the

evidence.” Appellant’s Br. at 11, 51. As a motion for judgment of acquittal

challenges the sufficiency of the evidence, it is unclear to this Court if

Appellant is raising a challenge to the sufficiency of the evidence or the weight

of the evidence. See Commonwealth v. Emanuel, 86 A.3d 892, 894 (Pa.

Super. 2014) (explaining that a motion for judgment of acquittal challenges

the sufficiency of the evidence). In any event, both challenges are waived.

      In order to preserve a challenge to the sufficiency of the evidence, an

appellant must specify the “the element or elements upon which the evidence

was   insufficient”   in   his   Rule   1925(b)   statement    or   face   waiver.

Commonwealth v. Bonnett, 239 A.3d 1096, 1106 (Pa. Super. 2020)

(citation omitted). Here, Appellant has failed to do so and, thus, has failed to

preserve a challenge to the sufficiency of the evidence. Moreover, Appellant

failed to preserve a challenge to the weight of the evidence in a motion before




                                        - 15 -
J-A27037-21


sentencing or in a post-sentence motion as required by Pa.R.Crim.P. 607. See

Commonwealth v. Rivera, 238 A.3d 482, 497 (Pa. Super. 2020).

      Even if Appellant had preserved either challenge, this Court would still

find waiver because Appellant’s three-sentence argument is woefully

underdeveloped. As stated above, it is not the role of this Court to develop

an appellant’s argument where the brief provides mere cursory legal

discussion. Commonwealth v. Johnson, 985 A.2d 915, 925 (Pa. 2009).

Accordingly, we find that Appellant has waived both challenges and decline to

address the merits of either.

CONCLUSION

      In sum, the trial court properly exercised its discretion in denying

Appellant’s request for a prompt complaint jury instruction, applying the

Tender Years Hearsay Act, and finding that Victim was competent to testify.

In addition, we conclude that Appellant’s challenges to the denial of his taint

motion, the weight of the evidence, and the sufficiency of the evidence are

waived. We, thus, affirm

      Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 4/26/2022

                                    - 16 -